MEMORANDUM **
Inderjeet Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
The record does not compel the conclusion that Kaur has shown changed or extraordinary circumstances to excuse the untimely filing of her asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007) (per curiam).
Substantial evidence supports the agency’s adverse credibility finding because Kaur’s supporting documents omit any reference to her brother’s arrest and physical injuries, which form the basis of Kaur’s claim. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir.2007); see also Li, 378 F.3d at 962. Kaur also testified inconsistently about the extent of her brother’s injuries following his second detention. See Li, 378 F.3d at 963. Because the IJ had a basis to doubt Kaur’s credibility, he could properly consider the lack of documentation to corroborate Kaur’s claims. See id. at 964. We therefore deny the *429petition with respect to Kaur’s withholding of removal claim.
Because Kaur’s CAT claim is based on the same testimony the IJ found to be not credible, and Kaur points to no other evidence the IJ should have considered, she has failed to establish that the record compels a finding of eligibility for CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.